PER CURIAM:
Claimant and respondent entered into a long-term lease for word processing equipment on October 1, 1976. Under the lease agreement, payments were to be made on a monthly basis. Through *30administrative error on claimant’s part, payment of $3,057.00 under Invoice No. 35786, covering March 1980, was not collected. This oversight was not discovered until after the close of the fiscal year in question. There was no dispute that services were rendered for March 1980.
The Court concludes that failure to grant an award to the claimant would result in unjust enrichment of the respondent. The Court, therefore, grants an award in the amount of $3,057.00.
Award of $3,057.00.